It is fundamental that if a complaint states facts sufficient to entitle plaintiff to any relief, it is good as against a general demurrer and whatever is necessarily implied in, or is necessarily to be inferred from an allegation must be taken as directly alleged. Marcellus v. Wright, 51 Mont. 559,154 P. 714; Buhler v. Loftus, 53 Mont. 546, 165 P. 601; Grasswick v. Miller, 82 Mont. 364, 267 P. 299; State ex rel. Sadler v. Evans, 106 Mont. 286, 77 P.2d 394.
I concede that the State Fish and Game Warden has discretion in selecting agents to sell fish and game licenses under section 3684, R.C.M. 1935.
Here it is alleged that from 1935 continuously to the year 1941 plaintiff had been selected as one of such agents. She furnished a bond in March 1941 and received from the then Fish and Game Warden a supply of blanks which she sold in the usual course of business. It is alleged that upon the appointment of defendant as State Fish and Game Warden it became his duty to furnish to plaintiff license blanks so that she could continue to sell the same for which she had furnished the bond. The complaint alleged "that from the 9th day of June 1941, the defendant, John Slover McFarland, as Fish and Game Warden of the State of Montana, wrongfully failed to perform his official *Page 524 
duty to supply the plaintiff with license blanks for hunting and fishing licenses." This is not the allegation of a conclusion of law but is the averment of an ultimate fact following from the previous allegation that plaintiff had been selected as a selling agent for the year 1941. Plaintiff alleged that in March 1942 she again furnished a bond which was accepted and approved and that it again became the duty of defendant, McFarland, to furnish blanks which was not done.
The law does not specify the period of time that the agents may serve under an appointment but since bonds are furnished annually, it seems that the practice has been to appoint them each year either by a direct appointment or by implication.
I think when defendant's predecessor in the office of State Fish and Game Warden appointed plaintiff and furnished her with blanks in 1941 the discretion vested in the Fish and Game Warden had been exercised for that year so far as plaintiff's appointment was concerned. That by reason thereof defendant, as the successor in the office of Fish and Game Warden, owed the duty of supplying blanks to her for the balance of that year, unless there was good reason for not doing so, which would be a matter of defense and not a matter to be negatived in the complaint. Compare McCarthy v. Employers' Fire Ins. Co., 97 Mont. 540,37 P.2d 579, 97 A.L.R. 292. No useful purpose would be subserved in discussing the question whether the acceptance and approval of the bond furnished by plaintiff for the year 1942 was tantamount to her appointment as agent for 1942. She was entitled to recover damages for failure to furnish blanks for the balance of the year 1941 in any event. The complaint in my opinion stated facts sufficient to entitle plaintiff to some damages and hence the court erred in sustaining the general demurrer to the complaint. *Page 525